MEMORANDUM ***
Ana Rosa Garcia-Ocegueda (“Petitioner”) seeks review of a Board of Immigration Appeals (“BIA”) decision affirming the denial of her motion to cancel removal. We deny the petition for review.
(1) The Immigration Judge (“IJ”) found that Petitioner had been present in the United States since 1991 only and, accordingly, that she lacked the ten years of continuous physical presence necessary to qualify for cancellation of removal. The IJ also concluded that Petitioner’s child, who is her sole qualifying relative, would not suffer “exceptional and extremely unusual hardship” within the meaning of 8 U.S.C. § 1229b(b)(1)(D) if forced to move to Mexico. There is ample record evidence to support both of these findings. The BIA noted these findings and expressly agreed with them.
(2) “A fundamental and long-standing principle of judicial restraint requires that courts avoid reaching constitutional questions in advance of the necessity of deciding them.” Lying v. Northwest Indian Cemetery Protective Assoc., 485 U.S. 439, 445, 108 S.Ct. 1319, 99 L.Ed.2d 534 (1988). In accordance with that principle, we decline to address Petitioner’s contention that the “exceptional and extremely unusual hardship” standard of § 1229b is unconstitutionally vague. Both ten years of continuous physical presence and exceptional and extremely unusual hardship are required to warrant cancellation of removal. 8 U.S.C. § 1229b(b)(1). We would thus be required to deny the petition for review even if the challenged standard in § 1229b violated the Due Process Clause.
DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.